Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 14 February 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Head Quarters New Windsor 14th Feby 1781.
                        
                        I have been honored with your Excellency’s favor of the 2d, and am much obliged by the confidential
                            communication of your dispatches from St Domingo.
                        It is with pleasure I transmit your Excellency the Copy of a letter from Brigadier General Morgan to Major
                            Genl Greene, giving an account of a decisive Victory gained by him over Lt Colo. Tarleton on the 17th of January. I am in
                            hopes that this fortunate stroke will, at least, retard the offensive operations of Lord Cornwallis, untill General Greene
                            is in a better condition to oppose his progress, than he was by the last accounts from the Southward. A little time
                            previous to this action—General Morgan having received intelligence, that a body of 250 Tories were on their march from
                            Georgia to join the British Army, he detached Lt Colo. Washington, with the 3d Regt of Dragoons and a body of Militia
                            Horse, to intercept them. Colo. Washington met them at a place called Hammonds Store House—immediately charged them—killed
                            and wounded 150 and made about 40 prisoners. Not a Man on our side was killed or wounded.
                        I propose setting out from hence for Newport on Friday next, if the North River should be passable, and no
                            unforeseen circumstances intervene.
                        The Count de St Mimes has not arrived, which makes me fear I shall not have the pleasure of seeing him at my
                            quarters, untill he returns from Philada. I am at present made very happy by the agreeable company of the Duke de Lauzun,
                            Colo. Sheldon and Count Fierson. I have the honor to be with great Respect Your Excellency’s Most obt and humble
                            Servant
                        
                            Go: Washington

                        
                    